Citation Nr: 1610802	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-29 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for right knee disability, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1981, from November 1982 to November 1986, and from May 1989 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO granted a temporary total rating for service-connected right knee disability for convalescence following surgery. The RO assigned the 100 percent rating from August 21, 2008, through September 30, 2008, and assigned a 10 percent rating effective October 1, 2008. The Veteran appealed that 10 percent rating.

In January 2013, the Board remanded the right knee disability rating issue to the RO for action including the development of additional evidence. The RO performed some actions in response to the Board's remand directives, and returned the case to the Board. On review, the Board finds that additional evidence should be developed.

In May 2013, the private law firm who had represented the Veteran informed the RO that they had withdrawn from representing the Veteran. The Veteran does not appear to have a representative assisting him with his case at this time.

The appeal therefore is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the 10 percent rating from October 1, 2008, that the RO assigned for his right knee disability. He contends that his right knee disability has continued to worsen since 2008. The claims file contains some medical records addressing the effects and extent of his right knee disability from 2008 forward, but the file does not appear to contain complete records.

In a July 2010 substantive appeal, the Veteran stated that his right knee disability worsened, and he underwent another surgery on that knee. In a disability decision from the United States Social Security Administration (SSA), and in the report of an August 2014 VA medical examination, it was noted that the Veteran underwent right knee arthroscopic surgery in May 2010. The SSA decision also refers to a private examination of the right knee in July 2010 reflecting complaints of popping and observation of an antalgic gait. The claims file does not contain reports of the 2010 surgery, or of July 2010 private examination. In order to allow consideration of complete information about the right knee disability through the period relevant to the rating appeal, the Board is remanding the issue again to obtain records of private and VA treatment of the right knee from late 2008 forward.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all sources private and VA medical treatment for his right knee from October 2008 forward. Following necessary releases from the Veteran, obtain records from the sources that the Veteran identifies. Associate those records with his claims file.

2. Thereafter, review the expanded record and reconsider the issue of rating(s) for the Veteran's right knee disability from October 1, 2008, forward. If the claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran (and his representative, if he has appointed one) an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




